Citation Nr: 9910142	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral flat feet, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected lumbosacral spine disability, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from March 1978 to 
November 1983.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1994 decision of the RO.  

In June 1997 and March 1998, the Board remanded the case to 
the RO for further development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran failed to report, without explanation, for VA 
examinations that had been scheduled in order to evaluate the 
severity of her service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 10 percent for 
service-connected bilateral flat feet must be denied. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.655 (1998).  

2.  The claim for a rating in excess of 10 percent for 
service-connected lumbosacral spine disability must be 
denied. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.655 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Historical Background

On a VA spine examination in June 1994, the veteran was 
reported to have tenderness of the lower lumbar area, mostly 
on the left.  Range of motion of the lumbar spine revealed 
forward flexion to 80 degrees, extension to 10 degrees, 
lateral bending to 40 degrees and rotation to 30 degrees.  
There was no reported evidence of femoral stretch or sciatic 
stretch maneuvers.  Motor and sensory response were reported 
to be completely intact and x-ray studies of the lumbar spine 
revealed normal lordosis, no evidence of disc space narrowing 
and no evidence of arthrosis.  The veteran was diagnosed with 
mechanical low back pain without neurologic symptoms.

Received in July 1996 were private medical records from 
Marlboro Park Hospital, reflecting treatment from January to 
March 1996.  In February 1996, the veteran was reported to 
have lower back pain and to have difficulty with ambulating.  
She was reported to walk with a cane intermittently.  The 
veteran was reported to have break away weakness in all 
muscle groups in the lower extremities and to have decreased 
sensation on the lateral aspect of the left leg from the hip 
to the foot and over the medial aspect of the foot.  Flexion 
was reported to be limited by pain and she was diagnosed, in 
part, with chronic back pain that was musculoskeletal in 
nature.  In March 1996, the veteran was reported to have 
extremely limited lumbar flexion and extension and to walk 
with a cane because of her lumbar pain.  She was diagnosed 
with chronic plantar fasciitis, bilateral flat feet and 
chronic lumbosacral pain.

In June 1997, the Board remanded the case to the RO to, in 
part, obtain a VA orthopedic examination to ascertain the 
current severity of her service-connected bilateral flat feet 
and lumbosacral spine disability.  The Board indicated that 
the examiner in the April 1994 VA examination had failed to 
make any findings as to the extent of the veteran's pain on 
motion, swelling, deformity or atrophy pursuant to DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) and 38 C.F.R. §§ 4.40, 
4.45.

In July 1997, the veteran was reported to have canceled her 
scheduled VA examination.  A Report of Contact revealed that 
the veteran had been unable to obtain transportation to the 
examination.

In July 1997, the RO notified the veteran that her VA 
examination would be rescheduled.  She was informed that her 
failure to report for the rescheduled examination could have 
an adverse effect on her claims.  

In August 1997, the veteran failed to report for a VA 
examination.  There was no indication that a statement was 
received from her that asserted good cause for her failure to 
report.  In a letter from the RO to the veteran, the RO 
indicated that the veteran would be rescheduled for the 
examination that she had previously not reported to and that 
her failure to report for the rescheduled examination would 
adversely affect her claims.  

In September 1997, the veteran failed to report for another 
scheduled VA examination.  There was no indication that a 
statement was received from her that asserted good cause for 
her failure to report.  

In March 1998, the Board again remanded the case to obtain 
pertinent records and a VA examination.  The Board instructed 
that the veteran should be notified that her failure to 
report for the scheduled examination could result in adverse 
action pursuant to 38 C.F.R. § 3.655(b).  

In April 1998, the RO sent the veteran a letter and asked her 
to provide the names of health care providers who had treated 
her for her service-connected bilateral flat feet and 
lumbosacral spine disability.  There is no indication that 
the veteran responded to this request.

In July 1998, the RO notified the veteran that they had 
requested that she be scheduled for an examination of the 
spine and feet.  She was informed that failure to report for 
the scheduled examination could result in adverse action on 
her pending appeal.  

In August 1998, the veteran was informed of her scheduled VA 
examination by the VAMC.  She failed to report for the 
examination.  


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits for service-connected bilateral flat 
feet and lumbosacral spine disability are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim for 
increased compensation benefits shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1998).  

In August and September 1997, the veteran was reported to 
have failed to report for her scheduled VA examinations.  
There was no indication that the veteran had asserted good 
cause for her failure to report for the examinations.  She 
had also been notified by the RO prior to each examination 
that her failure to report for the examinations could 
adversely affect her claims for increased rating.  

In July 1998, the RO notified the veteran that a VAMC had 
been instructed to schedule her for an examination of her 
spine and feet.  She was specifically informed that her 
failure to report for the scheduled examination could result 
in adverse action on her pending appeal.  

In August 1998, the veteran was informed by a VAMC of her 
scheduled VA examination.  However, the veteran again failed 
to report for the examination.  

It is unfortunate that the veteran failed to report for the 
scheduled VA examinations in August 1997, September 1997 and 
August 1998 the VA cannot adjudicate her claims for increased 
compensation benefits based on the evidence currently of 
record in light of applicable regulations.  The provisions of 
38 C.F.R. § 3.655 (1998) provide that claims for increase 
must be denied unless she can show good cause why she failed 
to report for the examinations.  The veteran has submitted no 
evidence to explain her failure to report for the scheduled 
VA examinations.  

Therefore, any current assertion that the VA breached its 
duty to assist in connection with this decision must be 
viewed in light of the veteran's inaction with respect to the 
VA examinations.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The veteran has a duty to assist in the development of 
information pertinent to her claims.  Wood, 1 Vet. App. at 
193.  The duty to assist is not always a one-way street.  If 
a veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Here, 
the veteran did not assist in appearing for her scheduled VA 
examinations or providing an explanation for her absence.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court also held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

In response to the July 1997 and March 1998 remands, the RO 
sent the veteran letters that requested her to provide the 
names of health care providers who had treated her for the 
claimed disabilities.  The RO also informed the veteran that 
her failure to appear for her scheduled examinations could 
result in adverse action, as was instructed by the Board in 
the March 1998 remand.  The veteran failed to respond to the 
requests for information and failed to report for the 
examinations without showing good cause.  Because the RO 
attempted to obtain the records that had been requested in 
the remands and the veteran failed to appear for the 
scheduled examinations and to assist in development of the 
record, no further duty to assist the veteran is required and 
the remands have been complied with.  See Wood, supra; 
Stegall, supra.  

Consequently, the Board must deny the veteran's claims for 
increase by operation of law.  Sabonis v. Brown, 6 Vet. App. 
425 (1994).  



ORDER

The claim of an increased rating for the service-connected 
flat feet is denied.  

The claim of an increased rating for the service-connected 
lumbosacral spine disability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

